DETAILED ACTION
The instant application having Application No. 16/935,354 filed on July 22, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 29, 2019 (Japan 2019-138602).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the biasing member … overlaps the at least one in the optical axis direction” of claim 1, and “wherein the biasing member overlaps the first cam follower in the optical axis direction” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 22, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the limitation “the biasing member …overlaps the at least one in the optical axis direction”, is indefinite because there are two conflicting possible meanings thereof, (1) the biasing member overlaps the at least one when viewed along a direction parallel to the optical axis, or (2) the biasing member and the at least one reside within the same Y-Z plane along the optical axis direction.” These two meanings directly conflict with one another, and are not fully unambiguous in light of the specification.  In particular, the specification points to Figs. 9 and 10 as depicting “The spring unit 102 and the cam follower 214a are disposed so as to overlap each other in the X-axis direction (on the YZ plane)”. However, as seen in Figs. 9 and 10 the cam followers 214a and 214b do not extend radially inwards far enough that they would overlap spring unit 102 along the optical axis direction. Rather, as seen in Figs. 8-10, the spring unit 102 overlaps the cam follower 214a along a radial line within a Y-Z plane. Given the drawings and the description “on the YZ plane”, it appears that claims 1 and 12 should have been written “the biasing member … and the at least one reside within the same Y-Z plane along 
Claims 2-4 depend from claim 1 and inherit this indefiniteness issue.
Regarding claim 3, the limitation “wherein the biasing member is disposed closer to the optical axis of the same phase than the first cam follower and the second cam follower when viewed from the optical axis direction” contradicts meaning (1) above of claim 1, and thus is further indefinite because it is unclear how these two features could co-exist.
Regarding claim 4, the limitation “wherein the biasing member overlaps the first cam follower in the optical axis direction” has the same indefiniteness issue that was raised for claims 1 and 12.
Regarding claim 5, the limitation “the lens apparatus further comprising” is indefinite because no preceding claim is recited to establish “the lens apparatus” which could then be “further comprising”. For the purpose of examination it will be assumed that claim 5 was intended to have depended from claim 1. However, appropriate correction is required.
Claims 6-7 depend from claim 5 and inherit this indefiniteness issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Tanaka USPGPub 2017/0115467 A1 (hereafter Tanaka).
Regarding claim 1, Tanaka teaches “A lens apparatus (lens apparatus 1, Figs. 1-3) comprising:
a first lens holder (lens support frame 11b) held by a first cam follower (cam pin 9b) and movable in an optical axis direction (paragraph [0020]: “the cam pins 9a, 9b, 9c are in engagement with the straight grooves 7a, and move in the optical axis direction by following the shapes of the cam grooves 8a, 8b, 8c.”);
a second lens holder (lens support frame 11a) held by a second cam follower (cam pin 9a) and movable in the optical axis direction (paragraph [0020]: “the cam pins 9a, 9b, 9c are in engagement with the straight grooves 7a, and move in the optical axis direction by following the shapes of the cam grooves 8a, 8b, 8c.”); and
a biasing member (spring member 12a paragraph [0023]: “The spring members 12a, 12b bias the lens support frames 11a, 11b, to which they are connected”) provided between the first lens holder and the second lens holder (see Fig. 2 12a is between 11b and 11a), 
wherein the biasing member is disposed at the same phase as that of at least one of the first cam follower and the second cam follower (paragraph [0023]: “the spring member 12a is placed at a position where one of the cam pins 9a (9b) (referred to as a first cam pin) is located”) and closer to an optical axis than the at least one when viewed from the optical axis direction (see Fig. 2 12a is positioned radially inward from cam pins 9b and 9a), and overlaps the at least one in the optical axis direction (see Fig. 2).”
Regarding claim 2, Tanaka teaches “The lens apparatus according to claim 1, wherein the second cam follower is disposed closer to an object than the first cam follower (9a is closer to the object than 9b, compare Figs. 1 and 2, where 21 is the image pickup element of the camera).”
Regarding claim 3, Tanaka teaches “The lens apparatus according to claim 1, wherein the biasing member is disposed closer to the optical axis of the same phase than the first cam follower and the second cam follower when viewed from the optical axis direction (see Fig. 2, the innermost extent of  12a is located radially inward compared to the outermost extent of cam pins 9b and 9a).”
Regarding claim 4, Tanaka teaches “The lens apparatus according to claim 1, wherein the biasing member overlaps the first cam follower in the optical axis direction (see Fig. 2, 12a overlaps 9b in the optical axis direction).”
Regarding claim 12, Tanaka teaches “An image pickup apparatus (lens apparatus 1 and camera apparatus 20 of Fig. 1) comprising:
an image sensor (image pickup element 21); and
a lens apparatus (lens apparatus 1), wherein the lens apparatus includes:
a first lens holder (lens support frame 11b) held by a first cam follower (cam pin 9b) and movable in an optical axis direction (paragraph [0020]: “the cam pins 9a, 9b, 9c are in engagement with the straight grooves 7a, and move in the optical axis direction by following the shapes of the cam grooves 8a, 8b, 8c.”);
a second lens holder (lens support frame 11a) held by a second cam follower (cam pin 9a) and movable in the optical axis direction (paragraph [0020]: “the cam pins 9a, 9b, 9c are in engagement with the straight grooves 7a, and move in the optical axis direction by following the shapes of the cam grooves 8a, 8b, 8c.”); and
a biasing member (spring member 12a paragraph [0023]: “The spring members 12a, 12b bias the lens support frames 11a, 11b, to which they are connected”) provided between the first lens holder and the second lens holder (see Fig. 2 12a is between 11b and 11a), 
wherein the biasing member is disposed at the same phase as that of at least one of the first cam follower and the second cam follower (paragraph [0023]: “the spring member 12a is placed at a position where one of the cam pins 9a (9b) (referred to as a first cam pin) is located”) and closer to an optical axis than the at least one when viewed from the optical axis direction (see Fig. 2 12a is positioned radially inward from cam pins 9b and 9a), and overlaps the at least one in the optical axis direction (see Fig. 2).”

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Tanaka teaches the lens apparatus of claim 1, and Yoshida USPGPub 2020/0077025 A1 teaches “a focus driver (paragraph [0031]: “motor 220 as a focus actuator”) provided to the first lens holder (1A barrel 203 with cam follower 211); and an image stabilizing driver (optical image stabilization unit 300) provided to the second lens holder (1B movable barrel 204A, see paragraph [0024])”, however the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein when viewed from the optical axis direction, a circular area enclosed by a circle formed by at least three biasing members overlaps at least part of the focus driver and the image stabilizing driver.”
Claims 6-7 depend from claim 5 and are allowable for at least the reason stated above.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, Tanaka teaches ““A lens apparatus (lens apparatus 1, Figs. 1-3) comprising:
a first lens holder (lens support frame 11b) held by a first cam follower (cam pin 9b) and movable in an optical axis direction (paragraph [0020]: “the cam pins 9a, 9b, 9c are in engagement with the straight grooves 7a, and move in the optical axis direction by following the shapes of the cam grooves 8a, 8b, 8c.”);
a second lens holder (lens support frame 11a) … being held by a second cam follower (cam pin 9a) and movable in the optical axis direction (paragraph [0020]: “the cam pins 9a, 9b, 9c are in engagement with the straight grooves 7a, and move in the optical axis direction by following the shapes of the cam grooves 8a, 8b, 8c.”); and
a biasing member (spring member 12a paragraph [0023]: “The spring members 12a, 12b bias the lens support frames 11a, 11b, to which they are connected”) provided between the first lens holder and the second lens holder (see Fig. 2 12a is between 11b and 11a).”
Yoshida USPGPub 2020/0077025 A1 teaches “a second lens holder (1B movable barrel 204A, see paragraph [0024]) including an image stabilizing mechanism (optical image stabilization unit 300).”
However, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the image stabilizing mechanism includes:
a cover member having a first contact portion that contacts the biasing member;
a plurality of yokes; and
a yoke holder configured to hold the plurality of yokes, and
wherein the first contact portion overlaps at least part of the yoke holder when viewed from the optical axis direction.”
Claims 9-11 depend from claim 8 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872